DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-11 allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 1 recites that an injection molding machine “...has at least one continuous channel (15) extending directly between the end portion and opposing end portion of the index shaft adjacent to the motor, wherein said at least one continuous channel is configured to feed a fluid to the index plate (14) or to remove a fluid from the index plate (14)...;”...and wherein the motor (M) has a hollow motor shaft (17) through which the fluid is passed.” See Fig. 2 of instant application below

				
    PNG
    media_image1.png
    781
    851
    media_image1.png
    Greyscale

Applicant discloses that this configuration advantageously provides a simplified structure  for directing the fluid line, from the motor shaft and is fed axially to the front side of the index shaft and flush with the rotation axis of the index shaft (paragraph [0008]).

	The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Steinmayer (WO 2006/018364), discloses an injection molding machine with a drive for an index plate  with a two-piece rotary shaft with a driving part (21) and a supply part (22) . However, the driving part (21) defines a channel (38)  which is separate from the pair of fluid channels (24, 25)  defined within the supply part (22). See Fig. 1 of Steinmayer below:

		
    PNG
    media_image2.png
    707
    1041
    media_image2.png
    Greyscale


Steinmayer cannot meet the limitations of amended Claim 1 because with this two-piece construction there is no continuous channel extending directly between the opposing end portions of its shaft as recited by Claim 1. The pair of fluid channels – 24 and 25 – in the supply part – 22 are disconnected from the channel – 38 extending through its drive part – 21.  While the abstract of Steinmayer discloses that the supply part (22), in which channels (24, 25, 38) are located for supplying the index plate (8),  the channel (38) defined within the driving part (21) appears to be provided for electrical or fiber optic lines (paragraph [0015]) to the driving part (21). solely, rather than the fluid supply provided by the pair of channels (24, 25). As a result, Steinmayer does not provide a continuous channel feeding a fluid between the end portion to the indexing plate.
Other prior art references searched and investigated includes Rahnhofer (US 2006/0172036) which teaches an index drive and fluid passage for an injection molding machine with an indexing plate on a rotatable shaft but the channels for supplying fluids are through short flexible lines attached only in the peripheral area and are connected in a short, tight manner (paragraphs [0020] [0021]), Berlin (US 2018/0290359), Arend (US 6,613,262), Höfer (US 3,883,047), and Magerkurth (US 2,407,503),  which all disclosed a hollow drive shaft supplied with cooling or heating fluids but none of these prior art references disclosed at least one continuous channel extending directly and wholly between an end portion and an opposing end portion of the index shaft and not separated as found in Steinmayer or only defined with the drive portion itself as in the other cited references above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712